Title: From Benjamin Franklin to John Ellicott, 13 April 1763
From: Franklin, Benjamin
To: Ellicott, John


Dear Sir
Philada. April 13. 1763
I yesterday receiv’d your Favour of Jany. 8. and as it would be a particular Pleasure to me to be any way serviceable to your Hospital, I shall cause the Enquiry you desire to be carefully made at New York; and to that end I write to a Friend there by this Post: But as the Father of Capt. Holland is said in the Will to have been of James River, which is in Virginia, and there is likewise a York Town upon York River which is not far from James River in Virginia, I apprehend that may be the York intended, and not New York properly so named, and that at York in Virginia one may possibly hear something of Eliz. Holland if she is still in being or ever lived there. I am just about to take a Journey into Virginia on the Business of my Office, and shall go thro’ York town, where I shall make strict Enquiry, and as soon as possible let you know the Result.
The Mention of the London Hospital puts me in mind of a Favour I once ask’d of you, which was, to procure me a Copy of the Song that was sung by Mr. Beard on the Subject of Charity when I had the Pleasure of Dining with the Governors and other Contributors at your Invitation. I am concern’d in the Management of the Pennsylvania Hospital erected in this City, and think that Song on proper Occasions might be useful to us here. I would not suffer it to be printed, nor give any Copy of it. But perhaps you cannot easily procure it, and I should be sorry to give you much Trouble about it.
I am sorry I cannot give you an agreable Account of the Performance of the Watch. The new Spring unfortunately broke soon after I left England. Since my coming here, the old one is put in again; but I have not yet accurately adjusted the Watch so as to bring it to keep time as well as it us’d to do in London.
My Compliments to Mr. Hazard, and the rest of the Gentlemen at the George and Vulture. I shall always remember with Pleasure the agreable Hours I pass’d in that chearful, sensible and intelligent Society. The Monday scarce comes round but I think of you and am present with you in Spirit; and shall take it kindly, if, when you are not crouded, you would order a Chair for me, and only caution one another not to tread upon my Toes.
My best Respects to Mrs. Ellicot and to your Son, and Daughters. With sincere Esteem and Regard, I am, Sir, Your most obedient humble Servant
B Franklin
 Addressed: To / Mr Ellicot / Watchmaker / Royal Exchange / London / Per the Pitt / Packet
Endorsed: Dr Franklin Philadelphia Apr 13 1763
